UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2559


DEBORAH S. COX,

                  Plaintiff - Appellant,

          v.

LOWE’S HOME CENTERS, LLC,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:14-cv-00679-MOC-DCK)


Submitted:   June 20, 2016                  Decided:   July 26, 2016


Before MOTZ and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Geraldine Sumter, FERGUSON, CHAMBER & SUMTER, P.A., Charlotte,
North Carolina, for Appellant. James M. Powell, WOMBLE CARLYLE
SANDRIDGE & RICE, LLP, Greensboro, North Carolina; Blair L.
Byrum, WOMBLE CARLYLE SANDRIDGE & RICE, LLP, Winston-Salem,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Deborah S. Cox appeals the district court’s order granting

Lowe’s Home Centers, LLC’s summary judgment motion on her age

discrimination        claims,    brought           pursuant       to        the    Age

Discrimination     in    Employment     Act       of   1967,    as     amended,     29

U.S.C.A. §§ 621 to 634 (West 2008 & Supp. 2015); and North

Carolina’s    Equal     Employment    Practices        Act,     N.C.    Gen.      Stat.

§§ 143.422.1 to 143.422.3 (2015).             We have reviewed the record

and   find   no   reversible    error.        Accordingly,        we    affirm     the

district court’s judgment.           Cox v. Lowe’s Home Ctrs., LLC, No.

3:14-cv-00679-MOC-DCK      (W.D.N.C.       Nov.    17,   2015).        We    dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials        before    this    court     and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                       2